



Exhibit 10.7




DELUXE
NON-QUALIFIED STOCK OPTION AGREEMENT
CORPORATION
(US)



GRANTED TO


GRANT
DATE
# OF DELUXE CORP COMMON SHARES


OPTION PRICE
PER SHARE








__________________ EXPIRATION DATE
         




 



1. GRANT
Deluxe Corporation, a Minnesota corporation (“Deluxe”), hereby grants to you the
right to purchase the above stated number of shares of its common stock, par
value $1.00 per share, at the price stated above (the “Option”), on the terms
and conditions set forth in this award agreement (including the Addendum
attached hereto, the "Agreement") and Deluxe’s 2017 Long Term Incentive Plan
(the "Plan"), a copy of which has been provided to you. Any capitalized term
used but not defined in this Agreement shall have the meaning given to the term
in the Plan as it currently exists or may hereafter be amended.


2. DURATION AND EXERCISABILITY
You may not exercise any portion of this Option prior to one year from the date
of grant set forth above (the "Grant Date"), and the Option expires ten years
after the Grant Date (the “Expiration Date”). Commencing one year after the
Grant Date you may exercise this Option in cumulative installments of 25 percent
on and after the first, second, third and fourth anniversaries of the Grant
Date. Beginning one year after the Grant Date, this entire Option will vest
earlier and become exercisable upon your Approved Retirement (as defined in the
Addendum), Disability (as defined in the Addendum), or death. Beginning one year
after the Grant Date, a pro rata portion of the entire Option shall vest and
become exercisable upon your termination without Cause (as defined in the
Addendum).


Subject to Sections 3, 4 and 5, the vested and exercisable portion of this
Option may be exercised in whole or in part at any time during the Option term
by delivering a written or electronic notice of exercise to such party as may be
designated from time to time, and by providing for payment of the exercise price
of the Shares being acquired and any related withholding taxes. The notice of
exercise must be in a form approved by Deluxe and state the number of Shares to
be purchased, the method of payment of the aggregate exercise price and the
directions for the delivery of the Shares to be acquired, and must be signed or
otherwise authenticated by the person exercising the Option.


3. RETIREMENT, DISABILITY, DEATH OR TERMINATION
Upon your Approved Retirement from Deluxe (including any successor corporation)
or an Affiliate (collectively, the “Company”), you will have three years from
the date of your retirement to exercise this Option. If you die while employed,
the representative of your estate or your heirs will have one year from the date
of your death to exercise this Option. If your employment terminates due to
Disability, you will have one year from the date of your termination to exercise
this Option. Except as otherwise provided in Section 4, if your employment is
terminated by the Company without Cause or if you resign or otherwise
voluntarily terminate your employment with the Company, you will have three
months from the date of your termination to exercise this Option, to the extent
the Option had vested as of your termination date. In no case, however, may this
Option be exercised after the Expiration Date. If your employment with the
Company is terminated for Cause, the entire unexercised portion of this Option
will be canceled as of your last date of employment.


4. ACCELERATION OF EXERCISABILITY UPON CHANGE OF CONTROL
(a)    Notwithstanding any installment or delayed exercise provision contained
in this Agreement that would result in this Option becoming exercisable in full
or in part at a later date, if, contemporaneously with any “Change of Control”
(as defined in the Addendum), the acquiring Person, surviving or acquiring
corporation or entity, or an affiliate of such corporation or entity, elects to
continue this Option in effect and to replace the shares of common stock
issuable upon exercise of this Option with Equivalent Replacement Securities,
this Option shall continue to vest as set forth in Section 2, provided however,
that it shall become immediately exercisable in full and, in the case of clauses
(i) and (ii) below shall remain exercisable for one year following the
termination of your service to the Company, if, within twelve months of the date
of the Change of Control:


(i)    Your employment is terminated by the Company or such other employer
without Cause,


(ii)    Your employment is terminated by you for “Good Reason” (as defined in
the Addendum), or


(iii)    Any earlier date vesting would otherwise occur as provided under this
Agreement.


In the event of any such Change of Control, the number of Equivalent Replacement
Securities issuable upon exercise of this Option shall be determined by
multiplying the exchange ratio used in connection with the Change of Control for
determining the number of replacement equity securities issuable for the
outstanding shares of Deluxe’s common stock, or if there is no such ratio, an
exchange ratio established or accepted by the Continuing Directors (as defined
in the Addendum), and the exercise price per share of replacement equity
security shall be adjusted by such exchange ratio so as to preserve the same
economic value in this Option as existed prior to the Change of Control. In the
event of any




--------------------------------------------------------------------------------





such Change of Control and issuance of Equivalent Replacement Securities, all
references herein to the common stock shall thereafter be deemed to refer to the
replacement equity securities issuable upon exercise of this Option, references
to Deluxe shall thereafter be deemed to refer to the issuer of such replacement
equity securities, and all other terms of this Option shall continue in effect
except as and to the extent modified by this subparagraph.


(b)    If the Change of Control does not result in your acquiring Equivalent
Replacement Securities in accordance with subparagraph (a) above, this Option
shall become fully vested and exercisable for such a period of time prior to the
effective time of the Change of Control as is deemed fair and equitable by the
Committee and shall terminate at the effective time of the Change of Control.
5. FORFEITURE OF OPTION AND OPTION GAIN RESULTING FROM CERTAIN ACTIVITIES
(a)    If you engage in any Forfeiture Activity (as defined below) then (i) the
Option shall immediately terminate effective as of the date any such activity
first occurred, and (ii) if the Forfeiture Activity occurred at any time within
12 months after the date that you have exercised any portion of this Option, any
gain received by you pursuant to the exercise of the Option must be paid to
Deluxe within 30 days of demand by Deluxe. For purposes hereof, the gain on any
exercise of the Option shall be determined by multiplying the number of shares
purchased pursuant to the Option times the excess of the closing price on the
New York Stock Exchange of a share of Deluxe’s common stock on the date of
exercise (without regard to any subsequent increase or decrease in the fair
market value of such shares) over the exercise price.


(b)    As used herein, you shall be deemed to have engaged in a Forfeiture
Activity if you (i) directly or indirectly, engage in any business activity on
your own behalf or as a partner, stockholder, director, trustee, principal,
agent, employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with the Company or you solicit,
entice or induce any employee or representative of the Company to engage in any
such activity, (ii) directly or indirectly solicit, entice or induce (or assist
any other person or entity in soliciting, enticing or inducing) any customer or
potential customer (or agent, employee or consultant of any customer or
potential customer) with whom you had contact in the course of your employment
with the Company to deal with a competitor of the Company, (iii) fail to hold in
a fiduciary capacity for the benefit of the Company all confidential
information, knowledge and data, including customer lists and information,
business plans and business strategy (“Confidential Data”) relating in any way
to the business of the Company for so long as such Confidential Data remains
confidential, or (iv) are terminated by the Company for Cause.


(c)    If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines such that the
provisions shall be enforceable against you.


(d)    By accepting this Agreement, you consent to a deduction from any amounts
the Company owes you from time to time (including amounts owed to you as wages
or other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to you by Company), to the extent of the amounts you owe Company
under the foregoing provisions. Whether or not Company elects to make any
set-off in whole or in part, if Company does not recover by means of set-off the
full amount you owe, calculated as set forth above, you agree to pay immediately
the unpaid balance to Company.


(e)    You will be released from the forfeiture provisions of subparagraph
(b)(i) in the event your employment with the Company has been involuntarily
terminated without Cause. Otherwise, you may be released from the foregoing
forfeiture provisions only if the Compensation Committee of the Board (or its
duly appointed agent) determines in its sole discretion that such action is in
the best interests of Company.


(f)    Nothing contained in this Section 5 shall be construed to limit the
provisions of Section 6(h) of the Plan (dealing with recoupment of awards made
to certain officers of the Company), which are incorporated into this Agreement
by reference.


6. DELIVERY OF SHARES
As soon as practicable after the Company receives the notice of exercise and
payment of the exercise price as provided above, and has determined that all
other conditions to exercise, including satisfaction of withholding tax
obligations and compliance with applicable laws as provided in the Plan, have
been satisfied, it shall deliver to the person exercising the Option, in the
name of such person, the Shares being purchased, as evidenced by issuance of a
stock certificate or certificates, electronic delivery of such Shares to a
brokerage account for such person’s benefit, or book-entry registration of such
Shares with the Company’s transfer agent. The Company shall pay any original
issue or transfer taxes with respect to the issue or transfer of the Shares and
all fees and expenses incurred by it in connection therewith. All Shares so
issued shall be fully paid and nonassessable.


7. INCOME TAXES
You are liable for any federal and state income or other taxes applicable upon
exercise of this Option under this Agreement, and you acknowledge that you
should consult with your own tax advisor regarding the applicable tax
consequences. Upon the issuance of Shares to you upon exercise of this Option,
you shall promptly pay to Deluxe in cash, or in previously acquired Shares
having a fair market value equal to the amount of all applicable taxes required
by Deluxe to be withheld or collected upon exercise of this Option. In the
alternative, you may direct Deluxe to withhold from Shares otherwise to be
distributed the number of Shares having a fair market value equal to the amount
of all applicable taxes required by Deluxe to be withheld under the distribution
of the Shares. You acknowledge that no Shares will be distributed to you unless
and until you have satisfied any obligation for withholding taxes as provided in
this Agreement.


8. TERMS AND CONDITIONS
This Option Agreement does not guarantee your continued employment or, subject
to the provisions of any other written agreement between you and Deluxe or its
Affiliates, alter the right of Deluxe or its Affiliates to terminate your
employment at any time. You have no rights in the Shares subject to this Option
until such shares are received upon exercise of this Option. This Option is
issued pursuant to the Plan and is subject to its terms. In the event of any
conflict between the provisions of the Plan and this Option Agreement (which
includes the Addendum to this Agreement), the provisions of the Plan shall
prevail.




2

--------------------------------------------------------------------------------





By your acceptance of this option award, you agree to all of the terms and
conditions contained in this Agreement and in the Plan document. You acknowledge
that you have received and reviewed these documents and that they set forth the
entire agreement between you and Deluxe regarding your right to purchase Shares
pursuant to this Option.
 
                                            


DELUXE CORPORATION


By: ________________


















3

--------------------------------------------------------------------------------





ADDENDUM TO
NON-QUALIFIED STOCK OPTION AGREEMENT


For the purposes hereof the terms used herein shall have the following meanings:


“Approved Retirement” shall mean any voluntary termination of employment that
occurs on or after the date on which the sum of your age and years of employment
with Deluxe and/or its Affiliates equals at least seventy-five (75) and that is
approved by the Compensation Committee of the Board.


"Beneficial Owner" shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.


“Board” means the Board of Directors of the Company.


"Cause" shall mean (i) you have breached your obligations of confidentiality to
Deluxe or its Affiliates; (ii) you have otherwise failed to perform your duties
and do not cure such failure within thirty (30) days after receipt of written
notice thereof; (iii) you commit an act, or omit to take action, in bad faith
which results in material detriment to Deluxe or its Affiliates; (iv) you have
had excessive absences unrelated to illness or vacation ("excessive" shall be
defined in accordance with local employment customs); (v) you have committed
fraud, misappropriation, embezzlement or other act of dishonesty in connection
with Deluxe or its Affiliates or its businesses; (vi) you have been convicted or
have pleaded guilty or nolo contendere to a felony or a gross misdemeanor, which
gross misdemeanor involves a breach of ethics, moral turpitude, or immoral or
other conduct reflecting adversely upon the reputation or interest of Deluxe or
its Affiliates; (vii) your unlawful conduct or gross misconduct that is or is
reasonably likely to be injurious to the business, finances or reputation of
Deluxe; or (viii) you are in default under any agreement between you and Deluxe
or any of its Affiliates following any applicable notice and cure period.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:
(i)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of Deluxe representing 30% or more of the combined voting power of Deluxe’s then
outstanding securities, excluding, at the time of their original acquisition,
from the calculation of securities beneficially owned by such Person any
securities acquired directly from Deluxe or its Affiliates or in connection with
a transaction described in paragraph (iii) below; or



(ii)
the individuals who at the date of your award election hereunder constitute the
Board and any new director (other than a director whose initial assumption of
office occurs within a year of and is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Deluxe) whose appointment or election by the
Board or nomination for election by Deluxe’s shareholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors at the date of your award election hereunder or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or



(iii)
the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated (A) a merger, consolidation, share exchange or similar
transaction involving Deluxe, regardless of whether Deluxe is the surviving
corporation or (B) the sale or disposition by Deluxe of all or substantially all
Deluxe’s assets, other than a sale or disposition by Deluxe of all or
substantially all of Deluxe’s assets to an entity, unless, immediately following
such corporate transaction, all or substantially all of the individuals and
entities who were the beneficial owners of Deluxe’s voting securities
immediately prior to such corporate transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the surviving or acquiring entity resulting from such
corporate transaction (including beneficial ownership through any parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such corporate transaction, of Deluxe’s voting securities.



Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of Common
Stock of Deluxe immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of Deluxe immediately
following such transaction or series of transactions.


“Disability” shall mean that you are suffering from a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, and
that as a result of such impairment either: (i) you have received disability
benefits for a period of not less than three months under a long or short-term
disability plan or policy (or both), and are eligible for benefits under the
long-term disability plan of Deluxe or any Affiliate of which you are employed
at the time of such disability; or (ii) in the event that your employer does not
have a long-term disability plan in effect at such time, you are unable to
engage in any substantial gainful activity.


“Equivalent Replacement Securities” shall mean other equity securities that are
registered under the Securities Act of 1933 and are freely transferable under
all applicable federal and state securities laws and regulations, the quantity
of which shall be determined by multiplying the exchange ratio used in
connection with a Change of Control for determining the number of replacement
equity securities issuable for the outstanding shares of Deluxe’s common stock,
or if there is no such ratio, an exchange ratio established or accepted by the
Continuing Directors, and the exercise price per share of replacement equity
security shall be adjusted by such exchange ratio so as to preserve the same
economic value as existed prior to the Change of Control.




4

--------------------------------------------------------------------------------





“Good Reason” shall mean:


(i)
except with your written consent given in your discretion, (a) the assignment to
you of any position and/or duties which represent or otherwise entail a material
diminution in your position, authority, duties or responsibilities, or (b) any
other action by the Company which results in a material diminution in your
position (or positions) with the Company, excluding any diminution attributable
to Deluxe’s bankruptcy or insolvency or to the fact that Deluxe is no longer a
public company;



(ii)
any material reduction in your aggregate compensation and incentive
opportunities, or any material failure by the Company to comply with any other
written agreement between you and the Company;



(iii)
the Company’s requiring you to be based at any location more than 50 miles from
your then current location; or



(iv)
any request or requirement by the Company that you take any action or omit to
take any action that is inconsistent with or in violation of the Company’s
ethical guidelines and policies as the same existed within the 120-day period
prior to the termination date or any professional ethical guidelines or
principles that may be applicable to you,



provided, however, that such events shall constitute Good Reason only if (A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, you give Deluxe written notice of such event, (B) Deluxe
fails to cure such event within thirty (30) days after receipt of such written
notice, and (C) the effective date of your termination of employment is within
180 days following expiration of such cure period.


"Person" shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.








5